DETAILED ACTION
The instant application having Application No. 16/921,404 filed on July 6, 2020 is presented for examination by the examiner.
The amended claims submitted March 15, 2022 in response to the office action mailed December 15, 2021 are under examination. Claims 1, 3-6, 8-15 and 17 are amended and pending. Claims 2, 7 and 16 are canceled. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 3/15/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
	Double Patenting
The double patenting rejections of the previous office action have been overcome by the amendments to the claims.

Claim Objections
The objections to the claims of the previous office action have been overcome by the amendments to the claims. 

Claim Rejections - 35 USC § 112
	The 35 USC § 112 rejections of the previous office action have been overcome by the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo USPGPub 20140355120 A1 (hereafter Yeo).
	Regarding claim 11, Yeo teaches (Figs. 4 and 6) “A lens moving apparatus (paragraph 3: “a lens driving device whose structure is improved in consideration of a user's hand-shaking correction function and an auto focusing function”) comprising:
a bobbin (bobbin 200) adapted to move upward and downward in a first direction (paragraph 13: “a bobbin that is housed in the housing and moves in an optical axis direction”);

a housing (housing 300) in which the bobbin is accommodated (see Fig. 9 where first coil unit 520 is arranged on an outer surface of the bobbin 200 see paragraph 68, and 520 is accommodated within the housing, see lower stoppers 320 thereof), the bobbin being movable upward and downward in the first direction (paragraph 13: “a bobbin that is housed in the housing and moves in an optical axis direction”);
a first magnet (magnet unit 510) mounted on the housing (the magnet 510 is in housing 300 see Fig. 9), the first magnet facing the first coil (most easily seen in Fig. 6, magnet 510 faces first coil 520);
a cover member (cover can 100) accommodating the bobbin and the housing (see e.g. Fig. 9);
a base (base 400) to which a lower portion of the cover member is coupled (paragraph 78: “The base 400 is secured to the bottom of the cover can 100”); and
a second coil (coil unit 530) disposed to face the first magnet (see Fig. 6) on an upper side of the base (paragraph 88: “a second coil unit 530 that is arranged in an upper surface of the base 400”),
wherein the housing includes a sixth stopper (lower stoppers 320) protruding downward from a lower surface of the housing (“In housing 300 …There may be included at least two lower stoppers 320 that protrude from the lower surface”), and
wherein a lower end of the sixth stopper is disposed below a lower surface of the first magnet (in paragraph [0084] Yeo teaches “In top of the engaging part 420 or in the base body may be provided a recess portion 422 that accommodates the lower stopper 320 of the housing 300”. Although such a recess 422 provided in the top of the engaging part 420 as depicted in Fig. 5 would result in the lower end of the sixth stopper being higher than the lower surface of the first magnet that resides on the top surface of 410, a recess portion 422 in the base body would result in the lower surface of stopper 320 
Regarding claim 12, Yeo teaches “the lens moving apparatus according to claim 11, (see above) wherein the sixth stopper includes a plurality of stoppers (Fig. 4 shows two stoppers 320, one at each visible corner, Fig. 5 shows 4 recesses 422 one at each corner, where 422 is where stoppers 320 float, and Fig. 6 shows two stoppers 320, one on each corner) symmetrically disposed around the center of the housing (most easily inferred by the four recesses 422 in Fig. 5).”
Regarding claim 13, Yeo teaches “the lens moving apparatus according to claim 12, (see above) wherein the sixth stopper is disposed in a corner of the housing (see Figs. 4, 5 and 6).”
Regarding claim 14, Yeo teaches “the lens moving apparatus according to claim 13,  (see above) wherein the sixth stopper inhibits the lower surface of the first magnet from contacting an upper surface of the second coil (see Fig. 9 and paragraph 84: “that limits the downward movement and the X- and Y-axes rotations of the housing 300”).”
Regarding claim 15, Yeo teaches “the lens moving apparatus according to claim 14, (see above) wherein the lower surface of the first magnet and the upper surface of the second coil are disposed spaced apart from each other (magnet 510 spaced apart from coil unit 530).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo USPGPub 20140355120 A1 (hereafter Yeo) as applied to claim 11 and further in view of Hoon KR 20160001577 (hereafter Hoon where reference will be made to the attached machine translation).
Regarding claim 17, Yeo teaches “The lens moving apparatus according to claim 11, wherein a separation distance between the lower surface of the first magnet and an upper surface of the second coil (magnet 510 is spaced apart from coil unit 530 and thus there is a distance between them).”
However, Yeo does not explicitly teach that this distance “is 0.08mm to 0.13mm.”
Hoon teaches (paragraph [0009]) “the separation distance between the coil and the magnet may be 0.1 mm or less to increase the magnetic flux density acting on the coil.”
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In the instant case Yeo teaches the device of claim 17 aside from the separation distance between the magnet and the coil being 0.08mm to 0.13mm. Hoon teaches the separation distance between the coil and the magnet may be 0.1mm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the separation distance between the coil and the magnet to be in the range from 0.08mm to 0.13mm such as less than 0.1 mm as taught by Hoon since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One would have been motivated to make such a choice by the teachings of Hoon that says that such a separation distance increases the magnetic flux density acting on the coil (paragraph 9).


Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the fourth stopper comprises a second protrusion disposed such that a lower surface thereof faces a first stepped portion formed on the housing so as to limit the distance by which the bobbin moves downward, and wherein a third protrusion protrudes from the second protrusion.”
Claims 3-5 depend from claim 1 and are allowable for at least the reasons stated above. 
	Regarding claim 6, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the bobbin includes a fifth stopper, which protrudes downward from a lower portion of the bobbin to limit a distance by which the bobbin moves in a second direction, in a of third direction, or downward in the first direction, and wherein the base includes a fourth protrusion protruding upward.”
Claims 8-10 depend from claim 6 and are allowable for at least the reasons stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872